287 S.C. 249 (1985)
335 S.E.2d 803
Russell PATTERSON, Respondent,
v.
SPECTER BROADCASTING CORPORATION, Appellant.
22382
Supreme Court of South Carolina.
Submitted October 7, 1985.
Decided October 14, 1985.
William B. Harvey, III of Harvey & Battey, Beaufort, for appellant.
H. Fred Kuhn, Jr. of Moss, Bailey & Dore, Beaufort, for respondent.
Submitted Oct. 7, 1985.
Decided Oct. 14, 1985.
Per Curiam:
This appeal is from an order compelling discovery which is interlocutory and not directly appealable. Lowndes Products, Inc. v. Brower, 262 S.C. 431, 205 S.E. (2d) 184 (1974). Accordingly, this case is dismissed without prejudice.